DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowance) is in response to the amendment and remarks filed on 01/29/2021. The pending claims 1-20 are as originally filed and are now allowed.

Drawings
The drawings were received on 04/30/2020.  These drawings are approved by the Examiner.
Terminal Disclaimer
The terminal disclaimer filed on 01/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent number 10,673,539 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Benjamin Armitage (Reg. # 57,213) on 02/11/2021.
In the specification
Page 1 before the subtitle “BACKGROUND” ----
CROSS-REFERENCE TO RELATED APPLICATION
This application is a continuation of US patent application S/N 15/679,898, now issued as US patent number 10,673,539 on 06/02/2020.---has been added.

Remarks
The above Examiner’s Amendment was made to include the parent application S/N 15/679,898 and its updated status.

Response to Amendment
In response to Applicant’s remarks and terminal disclaimed filed on 01/29/2021, the following actions have been taken:
The rejection of claims 1-8 and 10-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-20 of U.S. Patent No. 10,673,539 is withdrawn.
The Examiner’s amendment to the specification overcomes the objection to the specification indicated in the non-final office action mailed on 10/29/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TESFALDET BOCURE/Primary Examiner, Art Unit 2633